Citation Nr: 1511433	
Decision Date: 03/18/15    Archive Date: 03/27/15

DOCKET NO.  13-08 213	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, West Virginia


THE ISSUE

Entitlement to an effective date prior to November 6, 2009, for an evaluation of 70 percent for bi-polar disorder.


REPRESENTATION

Appellant represented by:	Michael Miskowiec, Attorney at Law


ATTORNEY FOR THE BOARD

C. Bruce, Counsel


INTRODUCTION

The Veteran served on active duty in the military from May 1985 to May 1998. 
This appeal to the Board of Veterans' Appeals (Board) is from April 2010 and January 2013 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Huntington, West Virginia.

In November 2009, the Veteran filed a claim for an increased rating for his service-connected bi-polar disorder.  The April 2010 rating decision granted an increase to 30 percent from the date of the claim, November 6, 2009.  The January 2013 rating decision granted an increase to 70 percent, effective from November 6, 2009.  The Veteran appealed the effective date of the 70 percent rating, and requested that the effective date be December 4, 2008, the date that the Veteran sought treatment for the increase in severity in his bi-polar disorder.  


FINDING OF FACT

Competent evidence of record indicates the Veteran sought treatment for an increase in severity in his service-connected bi-polar disorder on December 4, 2008, within a year of his November 6, 2009 claim for an increased rating.


CONCLUSION OF LAW

The criteria for an effective date of December 4, 2008, and no earlier, for a 70 percent rating for bi-polar disorder, are met.  38 U.S.C.A. §§ 5103, 5103A, 5110 (West 2012); 38 C.F.R. §§ 3.151, 3.155, 3.159, 3.400(o)(2) (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

VA's Duties to Notify and Assist

In light of the full grant of benefits awarding an earlier effective date for an evaluation of 70 percent for bi-polar disorder, the Board notes that no further notification or assistance is necessary to comply with the Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000), enacted November 9, 2000 (codified at 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2008)) and the implementing regulations.

Merits of the Claim

The Veteran contends that he should be awarded an effective date earlier than November 6, 2009, the date of his claim, for a 70 percent rating for bi-polar disorder because he sought treatment for the increase in severity in his bi-polar disorder on December 4, 2008, within a year of his claim for increase.

The assignment of effective dates of awards of VA benefits are governed by 38 U.S.C.A. § 5110 (West 2002) and 38 C.F.R. § 3.400 (2014).  Unless specifically provided otherwise, the effective date of an award based on a claim for an increased rating "shall be fixed in accordance with the facts found, but shall not be earlier than the date of receipt of application therefore."  38 U.S.C.A. § 5110(a).  The implementing regulation clarifies this to mean that the effective date of an evaluation and an award of compensation based on an increased rating claim "will be the date of receipt of the claim or the date entitlement arose, whichever is the later."  38 C.F.R. §§ 3.400; 3.400(o)(1).

The law provides an exception to this general rule governing claims for increased ratings.  The effective date of an award of increased compensation shall be the earliest date as of which it is factually ascertainable that an increase in disability had occurred, if application is received within one year from such date, otherwise the effective date is the date of receipt of claim.  38 U.S.C.A. § 5110(a), (b)(2) (West 2012); 38 C.F.R. § 3.400(o)(2) (2014); see Harper v. Brown, 10 Vet. App. 125, 126-27 (1997); (explaining that § 3.400(o)(2) applies to claim where increase in disability precedes the claim so long as that claim is received within one year after the increase, otherwise the general rule in § 3.400(o)(1) applies); see also Quarles v. Derwinski, 3 Vet. App. 129, 134-135 (1992); VAOPGCPREC 12-98, 63 Fed. Reg. 56704 (1998).

The record indicated that the Veteran sought treatment for an increase in severity in his service-connected bi-polar disorder on December 4, 2008.  In that VA treatment record it was noted that the Veteran had severe sleep problems and an increase in anxiety, primarily due to financial difficulties.  Subsequently, in a February 2010 VA examination it was noted that the Veteran had occupational impairment, with deficiencies in most areas, such as work, judgment, and thinking.  The examiner further noted that the Veteran had experienced serious difficulty maintaining employment since active duty as indicated by the excessive number of jobs he has held during that time.  The examiner further noted that the Veteran had poor decision making skills with regard to work related and financial issues.  Given the determination that the Veteran's increased sleep and anxiety issues in the December 4, 2008, VA treatment record were related to financial concerns, the Board finds that the Veteran's poor decision making and deficiencies in most areas causing occupation impairment were present at that time.  Therefore, the Board finds that it was factually ascertainable that an increase in his bi-polar disability had occurred on December 4, 2008, within a year of the Veteran's November 6, 2009, claim for an increase in his service-connected bi-polar disorder.  Therefore, the Board finds that a preponderance of the evidence is in favor of the Veteran's claim for an earlier effective date of December 4, 2008, for an evaluation of 70 percent for bi-polar disorder.

The Board notes that this decision should represent, as best as can be determined, a full grant of what the Veteran is seeking.  To this end, the Board notes that the Veteran's counsel ably and specifically articulated why the Veteran is entitled to an earlier effective date of December 4, 2008.  Thus, given the record before it, the Board trusts that both the Veteran and his counsel are satisfied with this decision.  See Massie v. Shinseki, 25 Vet. App. 123, 131 (2011) ("[T]he Board ... was entitled to assume that the arguments presented by [the appellant] were limited for whatever reason under the advice of counsel and that those were the theories upon which he intended to rely."), aff'd, 724 F.3d 1325 (Fed. Cir. 2013); Mason v. Shinseki, 25 Vet. App. 83, 95 (2011) (holding that "the Court will not invent an argument for a represented party who had ample opportunity and resources to make that same argument, but, for whatever reason-be it strategy, oversight, or something in between-did not do so"); Robinson v. Peake, 21 Vet. App. 545, 554 (2008) ("The presence of [an] attorney throughout the appeals process before the Agency is a significant factor . . . [w]e presume that [the] attorney, an experienced attorney in veteran's law, says what he means and means what he says"), aff'd sub nom. Robinson v. Shinseki, 557 F.3d 1355 (Fed. Cir. 2009).

For reasons and bases expressed above and with consideration of the benefit of the doubt rule, the Board concludes that an effective date of December 4, 2008, for a 70 percent rating for service-connected bi-polar disorder should be granted.  The benefit sought on appeal is accordingly allowed to that extent.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).


ORDER

An effective date of December 4, 2008, but no earlier, for an evaluation of 70 percent for bi-polar disorder, is granted.



____________________________________________
Bradley W. Hennings
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


